Per Curiam.
The zoning regulations of the town of Avon permit motor vehicle service stations as special uses in business zones when authorized after public hearing by the zoning board of appeals. Avon Zoning Regs. §§ 3.20, 3.20.02, 6.07.01,: 8.06, 8.07 (1957). The plaintiff unsuccessfully sought authorization for a service station at 407 West Avon Road, at the corner of Country Club Road. Upon appeal, the Court of Common Pleas rendered judgment sustaining the action of the board. The plaintiff has appealed from that judgment.
The plot plan of the proposed site which the plaintiff filed with its application showed that the site failed to conform to the minimum requirements for business zone properties in three respects. The site was too small, the building area insufficient, and the building too close to the street. Each of these *718deficiencies, as well as others, were given by the board as reasons for denying authorization. As each reason supports the action of the board, it is unnecessary to review the other reasons given for the denial. Zygmont v. Planning & Zoning Commission, 152 Conn. 550, 553, 210 A.2d 172, and cases cited.
There is no error.